DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8, 9, 12, 14, 27, and any dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 12 are indefinite in that the structure required by something that is “designed in a traversable manner” is not clear.  Most broadly something that is traversable merely moves which is characteristic of all robots.  The types of movements and structure required to perform such that is intended is not clear from the claim such that one can clearly determine its metes and bounds. Here it is not clear for example if a a robotic arm or camera capable of moving or “panning” would be considered designed 

In claim 5, it is not clear how a robotic arm can be “arranged…at a traversable vehicle”.
Claim 8 fails to provide any structural relationship of the pusher to the robotic arm in making up a complete “appliance”.  One cannot determine if such are separate units or a single unit in some way operably connected together. Such lack of any clear relationship between the two elements renders the scope of the claim unclear. 
The structure of something designed to recognize a certain bowling pin as called for in claim 9 has no clear metes and bounds.  A “detection feature” is considered to invoke means plus function claiming where the term feature is a generic substitution for the term means and the function is to detect.   Pg. 7 of the specification discloses such to be color, shape or material.  
In a similar fashion, the structure intended by claim 14 is not clear. Further the term “destructrution-free” is subjective with no clear structural boundarys. One may consider the mere disassembly of a robotic arm distructive while another may not. 
Claim 27 is an improper dependent claim in that it calls for a method dependent form an apparatus claim.  Such mixing of two statutory classes renders the claim indefinite. Apparatus-method of use definiteness issue had previously been addressed by the PTO Board in Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990). In that case, the PTO Board, considering a claim that combined two separate statutory classes of invention, stated, "a manufacturer or seller of the claimed apparatus would not know 
Claim Rejections - 35 USC § 101
35 USC § 101 35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claim 26 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites How a the manner in which a bowling pin is to be set up without any particular machine.  Particluarly with resepct to claim 27, the steps recite conventional and well-known human activity there the human eyes perform the detecting step, the hands push the pins into the pit after a bowler competes a frame of bowling and grips the pins to set the pins.  The recitation of a “robot” arm is not particular.  Here it would appear that anything considered describable of a “robot arm” would be suitable, even a prosthetic arm on a human. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 13-19, and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowling’s Automated Pin Technology, by Alison Oswald in view of Robotics Online.
As to claims 1, 17-19, 22 and 26, Oswald the automation of the physical human activity and task of setting pins and returning balls was replaced using purely mechanical pinsetters long before computers and camera sensor technology. She does not discuss the use of more recent technology to perform this task using object recognition or a robotic arm.  From Robotics Online we see that Robotic arms that are stationary are known to be able to recognize objects and their orientation to be able to grip them and place them in predetermined positions and orientations and are used to replace jobs typically performed by humans. This technology has been growing with every more accuracy, reliability and applicability. Such arms have been developed over the years with advances in sensor and processor technology for the sole purpose of replacing activity traditionally done by humans and other machines.  Shown in the first and second figures of Robotics are that such an appliance is capable of human activity such as setting up bottles like that of setting up at least one bowling pin using object recognition device in his camera shown in his third figure that is capable of detecting an object such as a bowling pin it’s an angular orientation (ln. 24), wherein the orientation of the bowling pin may be in a vertical orientation and a horizontal orientation as discuss in his paragraph 33 where such an object may be picked up from a horizontal position and place in a vertical position at a desired location such as a separate belt. He includes a video of the robot in action at https://www.youtube.com/watch?v=_g8yW0JidSA . Seen, as is conventional with such robots, at least one robot arm which is capable for gripping and holding bottles similar to objects such as a bowling pin and for setting them up onto a predefined desired position and a control unit which is designed to evaluate data and/or signals of the object recognition device and to activate the robot arm in dependence on the predefined desired position using algorithms to the use of processing control units is inherent. Robotics is considered to clearly suggest and teach that such known appliances would be suitable for other human task such as the setting of bowling pins. Under KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) such combining of prior art elements according to known methods to yield predictable results has been found obvious. In conducting its analysis, the Federal Circuit noted that the "predictable result" refers not only to the expectation that prior art elements are capable of being physically combined, but also that the combination would have worked for its intended purpose as are found in the claims of the instant case. As such, to have replaced the mechanical pinsetting machine of Oswald and the known human activity of setting pins and returning balls with another known machine capable of and intended to perform the same functions would have been obvious.  To the extent that the applied art does not discuss using such robotic technology for setting up bowling pins, the robotic technology using machine vision is ever growing in reliability, ability and reduced costs making in more reachable to many applications. As such, the routine addition of such modern technology creates a prima facie case of obviousness. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161 (Fed. Cir. 2007); see also KSR Int’l Co. v. Teleflex Inc., 127 S. Ct 1727, 1743-44 (2007) (addition of a well-known electronic sensor to a well-known mechanical adjustable pedal would have been obvious). Under KSR, such combining prior art elements as a machine vision robot according to known methods of programming to pick up and orient objects to yield predictable results such as a predetermined oriented set of objects has been found to be obvious. Robotic arms capable or machine vision are have a well-known intended purpose for automating typically human activity.  Applying such to human activity such technology to the setting of bowling pins would have been obvious.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). Here applicant has neither made any contribution to the art of robotics or bowling.  
Claims 2 and 3 is considered shown were the robot arm in the third figure of Robotics Oline is capable of gripping and/or setting up bowling pins in a manner engaging over the lane(s) and capable of working in an environment to include adjacent lanes.
Claim 7 is most broadly inherent in function of machine vision employed in robotics as shown by Robotics Online. Where his 4th figure shows object recognition device is designed for detecting a position of an object such as a bottle and the control unit is designed to activate the robot arm to horizontally displace it to a desired position.  Such a function and use is capable of being performed with bowling pins as the object being worked upon. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).
As to claim 8, Oswald shows a pinsetter with a “bar” (ln. 46) that drops down.  Typically referred to as a rake.  Such are known to protect any apparatus setting the pins and to clear the dead wood.  The proposed substitution of a tradition mechanical pinsetter for that of a robotic arm would result in the claimed combination.  The claims do not recite how the bar is connected or activated. 
With respect to claim 9, the object recognition feature of Robotics Online is capable or recognizing a certain bowling pin where a detection feature is its shape. A “detection feature” is considered to invoke means plus function claiming where the term feature is a generic substitution for the term means and the function is to detect.   Pg. 7 of the specification discloses such to be color, shape or material.  
As to claims 10 and 25, the human activity of identifying and returning bowling ball is old as is the use of ramps and guide rails to return the ball.  To have used a robotic arm to perform this human activity of placing the ball on the ramp would have been obvious in order to replace a person or other machine.  Here the use of a robot arm using object recognition technology and a control unit programmed to perform the desired task of setting up pins and returning a bowling ball would have been obvious in order to employ such known system for their intended purpose automating manual activities. 
Claim 11 is considered taught by the third figure of Robotics with the object recognition cameras above the robot arm.
Claim 13 is considered met where an open gripper of a robotic arm of Robotics is considered an idle position and a closed position is considered a gripping position. 
Claim 14 is considered inherent in Robotic showing robotic arms where the parts are capable of being removed and replaced such that it does not destroy the robot.
With respect to claim 27, the functions of the machine vision in detecting, the bar or rake in pushing the pins into the pit and gripping and resetting of the pins are considered inherent steps in their obvious combined structures.  In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432 
 As to clam 15 the employment of multiple robots to perform a task would have been obvious in order to perform the task quicker or break up different tasks to be performed by different robots. Claim 16 appears to call for a control unit that operates both robot arms.  Robotics Online’s 4th figure shows the use of a plurality of robotic arms to perform separate tasks. 
As to claims 23 and 24, the size of the robot arm relative to the bowling lanes is considered an obvious matter of design choice. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Where claims 23 and 24 effectively claim all size relationships, it is clear that the relative size is not a critical feature of the invention. 
As to claim 27, the steps recited depending from claim 14 are considered functional.  Robotics Online is considered capable of performing such programmed manual sequences. 
Claims 4, 5, 12, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowling’s Automated Pin Technology, by Alison Oswald in view of Robotics Online and further in view of KUKA and Linear Motion Tips. 
With respect to claims 4, 5 and 20, the robot of Robotics Online in the first figure appears to be on a translatable trolley.  Regardless, from it is known to mount such arms on mobile platforms in the alternative to a stationary mount.  See KUKA and Linear Motion for example that respectively show mobile platforms or rails commonly used.  Clearly applicant is not the inventor of such or their applications.  As such, to have mounted the arm of Robotics Online on a movable platform would have been obvious so that it can work and perform its intended functions at more than a single location.   Claim 12 is inherent in that any mobile robotics system would include mobile sensors capable of object recognition to control the robot. The rails of claim 21 are considered taught by the vehicle body designed to run along rails. 
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowling’s Automated Pin Technology, by Alison Oswald in view of Robotics Online and further in view of KUKA and Linear Motion Tips and further in view of Sensors: Robot Guidance Using Machine Vision Techniques in Industrial Environments: A Comparative Review.  
As to claim 6, it is not clear if Robotics Online employs and position sensors on the robotic arm in any of his examples.  Regardless Sensors teaches in robotics on pg. 11 and 12 using position sensors, such as a laser tracker in his fig. 13, in order to improve control and accuracy.  To have used a laser position sensor such as that taught by Sensors with a Robotic arm would have been obvious in order to improve the accuracy of the task being performed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711